UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
NEW YORK STATE
TELECOMMUNICATIONS ASSOCIATION,                                    PRELIMINARY INJUCTION
INC., CTIA – THE WIRELESS                                          ORDER
ASSOCIATION, ACA CONNECTS –
AMERICA’S COMMUNICATIONS                                           2:21-cv-2389 (DRH) (AKT)
ASSOCIATION, USTELECOM – THE
BROADBAND ASSOCIATION, NTCA – THE
RURAL BROADBAND ASSOCIATION, and
SATELLITE BROADCASTING &
COMMUNICATIONS ASSOCIATION, on
behalf of their respective members,
                                    Plaintiffs,
 - against -
LETITIA A. JAMES, in her official capacity as
the Attorney General of New York,
                                      Defendant.
---------------------------------------------------------------X

        Upon reading and filing of the Complaint and the papers submitted in support of

and in opposition to the issuance of a preliminary injunction, and having heard the

arguments of counsel, for the reasons set forth in the Court’s Memorandum & Order,

dated June 11, 2021, it is hereby

        ORDERED, pursuant to Federal Rule of Civil Procedure 65, that Defendant

Letitia A. James, in her official capacity as the Attorney General of the State of New

York, her employees, agents, and all persons acting on her behalf are preliminarily

enjoined from enforcing the Affordable Broadband Act, N.Y. Gen. Bus. Law § 399-zzzzz;

and it is

        FURTHER ORDERED that no bond shall be required.

Dated: Central Islip, New York                                s/ Denis R. Hurley
       June 11, 2021                                          Denis R. Hurley
                                                              United States District Judge

                                                    Page 1 of 1
